Title: To Benjamin Franklin from Richard Bennett Lloyd, 10 March 1780
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 10th. March 1780
I have had the honour of your two favours dated the 3d. and 26th of last month— I beg you will accept my most sincere thanks for them and be assured I shall ever have a grateful sense of the trouble I have given you—. The Affair which I wish to communicate, is as follows— An American some time ago informed me that he thought it probable that among other complaints your Enemies mean to lay against you is that a Mr. Alexander (said to be an enemy to America) was frequently passing from Paris to London— and that you was upon such a close intimacy with that Gentleman as to give great room for suspicion— I am well convinced of the paltriness of this accusation, shd. it ever be made, and I pity the Person whoever he may be— However I think it but right you should know the above. I propose to leave England some time in April and shall be glad to hear you have received this safe— Mrs. Lloyd unites with me in best complts. To yourself & your Grandson— Believe me to be, Dear Sir, with the greatest esteem your obliged obt. humble Servant
Richard Btt. Lloyd

Be pleased to make my complts. to Mr. Adams. I wrote to him some months ago, which Letter Mr. Grand promised to deliver—.

 
Addressed: The Honorable / Benjamin Franklin / &c. &c. &c. / Passy
Notation: LLoyd Richard B. London 10. March 1780.
